DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application 62/788,404 filed 1/04/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 6/17/2020, 7/01/2020, and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Claim Interpretation,
The previous interpretation of claims 6 and 19 under 35 U.S.C. 112(f) is withdrawn in view of Applicant’s amendments.

Regarding Rejections under 35 U.S.C. § 112(b), 
The previous rejection of claim 4 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s arguments.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 including “a first marker comprising a first symbol and a second marker comprising a second symbol disposed on the elongated handle, wherein the first symbol and the second symbol 

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, 
The claim recites the following on line 18 “identifying the first symbol or the second function occluded from the field of view”.
This should seemingly be --identifying the first symbol or the second symbol occluded from the field of view--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 20130249791 A1) (hereinafter Pryor) in view of Zhao et al. (US 20100168763 A1) (hereinafter Zhao).  
Regarding claim 1, Pryor discloses:
A control instrument for an illumination system, the illumination system configured to selectively illuminate a location in an operating region, the control instrument comprising: [See Pryor, Fig. 1c illustrates a “working volume” (an operating region) for a measurement/control system; See Pryor, ¶ 0110 discloses independently controllable light sources (62 and 63 per Fig. 1c); See Pryor, ¶ 0588, 0681 discloses the controllable light sources as being LEDs capable of programmability (ease of turning on/off, modulating on a given frequency/pulse duration, etc.)  Particularly, that a location in the operating region corresponds with a given retroreflective icon/symbol (65, per Fig. 1c).]
a first end portion and a second end portion; [See Pryor, Fig. 1c illustrates a “control instrument” (66, as one potential form of the instrument) having a first end (65) and a second end (67).]
an elongated handle interconnecting the first end portion and the second end portion; and [See Pryor, Fig. 1c illustrates a “line target” portion (76) which connects each end of the control instrument.]
Pryor does not appear to explicitly disclose:
a first marker comprising a first symbol and a second marker comprising a second symbol disposed on the elongated handle, wherein the first symbol and the second symbol define user inputs to the illumination system identified in response to the selected concealment of the symbols from a field of view of an imager of the illumination system.
However, Zhao discloses:
a first marker comprising a first symbol and a second marker comprising a second symbol disposed on the elongated handle, [See Zhao, ¶ 0017-0019, Fig. 12A-12C, Fig. 13A-13C, discloses a robotic surgical system having a tool (Figs. 12B, 12C illustrate the tool as an “elongated handle”) that includes a “first marker” and “a second marker”, wherein each of the two markers has at least one identification feature that differs from other markers on the tool.] wherein the first symbol and the second symbol define user inputs to the illumination [See Zhao, ¶ 0019 discloses determining a tool state using a position of a first and second marker (via identification of a first marker and associated positional relationship data through a first image), wherein the tool state at least defines a position of the tool – and hence serving as a user input insomuch as positional relationship data of the tool is input for any operation thereof.] identified in response to the selected concealment of the symbols from a field of view of an imager of the illumination system. [See Zhao, ¶ 0019-0020 discloses a method by which a first marker is selectively obscured from the field of view of an imager in determining a position and tool state.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Pryor to add the teachings of Zhao in order to determine a robotic surgical tool position by obscuring a first or second marker. (Zhao, paragraph 0020).

Regarding claim 2, Pryor in view of Zhao discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Pryor discloses:
wherein the at least one marker comprises a first marker and a second marker, wherein the first marker is disposed on the first end portion and the second marker is disposed on the second end portion. [See Pryor, ¶ 0109 discloses a first artificial target (65, per Fig. 1c) on one end of the control instrument, and a second target (67, per Fig. 1c) on an opposing end of the control instrument.]

Regarding claim 3, Pryor in view of Zhao discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Pryor discloses:
[See Pryor, ¶ 0109 discloses a first artificial target (65, per Fig. 1c) on one end of the control instrument, and a second target (67, per Fig. 1c) on an opposing end of the control instrument.  It is interpreted that when taken from the center of the control instrument, “first target” 65 is on one side of the instrument, and “second target” (67) is on an opposing, or second side of the instrument.]

Regarding claim 4, Pryor in view of Zhao discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhao discloses:
wherein the second side is substantially opposite the first side such that one of the first marker and the second marker is hidden from the field of view of the imager by a body of the control instrument. [See Zhao, Fig. 12A-12C, Figs. 20A-20E, ¶ 0019-0020, 0103 discloses markers present on an elongated handle, wherein a first marker or second marker is obscured in an image obtained by an imager

Regarding claim 7, Pryor in view of Zhao discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Pryor discloses:
wherein the illumination system imager is configured to identify a location of the at least one marker in the field of view. [See Pryor, Fig. 1c illustrates first and second image sensors (60 and 61) viewing a target volume (field of view) to detect a target retroreflective symbol (marker).]

Regarding claim 10, Pryor discloses:
[See Pryor, Fig. 1c illustrates a “working volume” (an operating region) for a measurement/control system; See Pryor, ¶ 0110 discloses independently controllable light sources (62 and 63 per Fig. 1c); See Pryor, ¶ 0588, 0681 discloses the controllable light sources as being LEDs capable of programmability (ease of turning on/off, modulating on a given frequency/pulse duration, etc.)  Particularly, that a location in the operating region corresponds with a given retroreflective icon/symbol (65, per Fig. 1c).]
capturing image data in a field of view; [See Pryor, Fig. 1c illustrates a “working volume” (an operating region) for a measurement/control system, wherein images are captured by cameras 60 and 61.]
identifying a first symbol positioned on a first portion of a control instrument in the image data; [See Pryor, Fig. 1c illustrates a retroreflective target (65) at the first end portion of the control instrument; See Pryor, ¶ 0109 discloses the target may be a triangle symbol.]
identifying a second symbol positioned on a second portion of the control instrument in the image data; [See Pryor, ¶ 0109 discloses a first artificial target (65, per Fig. 1c) on one end of the control instrument, and a second target (67, per Fig. 1c) on an opposing end of the control instrument.]
Zhao discloses:
controlling a first function of the light assembly in response to identifying the first symbol; [See Zhao, ¶ 0019 discloses determining a tool state using a position of a first and second marker (via identification of a first marker and associated positional relationship data through a first image), wherein the tool state at least defines a position of the tool – and hence serving as a user input insomuch as positional relationship data of the tool is input for any operation thereof;
controlling a second function of the light assembly in response to identifying the second symbol; and See Zhao, ¶ 0019 discloses determining a tool state using a position of a first and second marker (via identification of a first marker and associated positional relationship data through a first image), wherein the tool state at least defines a position of the tool – and hence serving as a user input insomuch as positional relationship data of the tool is input for any operation thereof;
selectively concealing one of the first symbol and the second symbol in the image data, thereby distinguishing between the first function and the second function. [See Zhao, ¶ 0019-0020 discloses a method by which a first marker is selectively obscured from the field of view of an imager in determining a position and tool state.]
For motivation, see Examiner’s earlier rejection of claim 1.

Claims 9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Zhao in view of Hiltl et al. (US 20110037840 A1) (hereinafter Hiltl).
Regarding claim 9, Pryor in view of Zhao discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Pryor in view of Zhao does not appear to explicitly disclose:
wherein the control instrument is configured to control the illumination system via visual cues.
However, Hiltl discloses:
wherein the control instrument is configured to control the illumination system via visual cues. [See Hiltl, ¶ 0055 discloses that a control signal is generated in response to detecting a given position/movement or gesture of the marking within a field of view of a camera defining a monitored area.]


Regarding claim 11, Pryor in view of Zhao discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
wherein the first function comprises controlling a position of a lighting region illuminated by at least one emission output from the at least one illumination source. [See Hiltl, ¶ 0042 discloses control of an operating room lamp/illumination system via generated control signals – the control signals capable of changing the position of the operating room lamp or one of the operating room lamps or of an individual lamp in the operating room lamp.]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 12, Pryor in view of Zhao discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
further comprising: adjusting a target location of the lighting region in response to identifying the marker in the first lighting region for a predetermined period of time. [See Hiltl, ¶ 0042 discloses focusing the shape and/or size of the illuminated area (changing a target location of the lighting region); See Hiltl, ¶ 0132 discloses determining the “speed” of a hand/marking by comparing positions of the marking that were determined at various points in time.  Hence, a control signal may be effectuated as a result of determining a particular detected position of the marking over a series of frames (a period of time).]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 13, Pryor in view of Zhao in view of Hiltl discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
further comprising: in response to identifying a change in a position of the first symbol in the image data at a rate of motion within a predetermined velocity range in the field of view, tracking the motion of the first symbol within an operating region of the light assembly. [See Hiltl, ¶ 0132 discloses determining the “speed” of a hand/marking by comparing positions of the marking that were determined at various points in time.  Hence, a control signal may be effectuated as a result of determining a particular detected position of the marking over a series of frames (a period of time).]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 14, Pryor in view of Zhao in view of Hiltl discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
wherein the second function comprises controlling at least one of an intensity, a focus, and a hue of the at least one emission. [See Hiltl, ¶ 0042 discloses focusing the shape and/or size of the illuminated area (changing a target location of the lighting region).]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 16, Pryor in view of Zhao in view of Hiltl discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
further comprising: controlling a third function of the light assembly in response to identifying the first symbol and the second symbol in the image data. [See Hiltl, ¶ 0053, 0054-0058, 0082, and 0097-0098 discloses the recognition of one or more markings by an image sensor, and wherein a control signal is generated in response to detecting a given marker/symbol.  It is noted that a unique marking may be detected – its form may be different, and each different form may correspond to a unique generated control signal.  Hence, since it is stated that a variety of functions may be effectuated by the detection of a marking by an image sensor (and more so that one or more markers may be given within the image sensor’s field of view) then a “third function” is capable of being generated as such.]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 17, Pryor in view of Zhao discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
further comprising: detecting a movement of at least one of the first symbol and the second symbol in the image data; and identifying a gesture of the control instrument based on the movement. [See Hiltl, ¶ 0055-0060, 0133, discloses identifying a given gesture based on movement of a marking in an observed area.]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 18, Pryor in view of Zhao in view of Hiltl discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
further comprising: adjusting at least one of an intensity, a focus, and a hue of the at least one emission in response to the gesture. [See Hiltl, ¶ 0042, 0055-0057, 0060 discloses focusing the shape and/or size of the illuminated area (changing a target location of the lighting region).]


Regarding claim 19, this claim recites analogous limitations to claim 10 in the form of “a system” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 10, but are addressed as follows: 	
Hiltl discloses:
a controller comprising a processor in communication with the light assembly and the imager, wherein the controller is configured to: [See Hiltl, ¶ 0071 discloses a computer processor implementing program code to perform the recited illumination control procedures.]
distinguish between the first function and the second function in response to identifying the first symbol or the second function occluded from the field of view [See Hiltl, ¶ 0058 discloses determining whether a position of a marking is in a predetermined spatial area, wherein a control signal is generated depending on whether the position of the marker is within the field of view or area.  Hence, when a marker is “concealed from” or not found in the field of view of area under monitoring by the camera, a function is selectively activated.] by a portion of a user manipulating the control instrument. [See Hiltl, ¶ 0054, 0056 discloses recognizing a marker positioned on a glove worn by a user (at least a “hand” portion of a user).]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 20, Pryor in view of Zhao in view of Hiltl discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim.
Hiltl discloses:
 [See Hiltl, ¶ 0053, 0054-0058, 0082, and 0097-0098 discloses the recognition of one or more markings by an image sensor, and wherein a control signal is generated in response to detecting a given marker/symbol.  It is noted that a unique marking may be detected – its form may be different, and each different form may correspond to a unique generated control signal.  Hence, since it is stated that a variety of functions may be effectuated by the detection of a marking by an image sensor (and more so that one or more markers may be given within the image sensor’s field of view) then a “third function” is capable of being generated as such.]
For motivation, see Examiner’s earlier rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486